Citation Nr: 0711369	
Decision Date: 04/17/07    Archive Date: 05/01/07

DOCKET NO.  03-21 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased disability evaluation for 
degenerative changes of the lumbar spine with herniated 
nucleus pulposus, currently evaluated as 40 percent 
disabling.


WITNESSES AT HEARING ON APPEAL

Veteran and two acquaintances


ATTORNEY FOR THE BOARD

S.B. Mays, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1996 to 
January 2000.
This appeal arises before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which continued a 10 percent evaluation for lumbar 
strain.  In a May 2003 rating decision, the RO increased the 
evaluation to 20 percent, effective December 9, 2002.  
Subsequently, in a May 2006, the RO increased the veteran's 
evaluation to 40 percent, effective December 9, 2002, and 
recharacterized the issue as degenerative changes of the 
lumbosacral spine with a herniated nucleus pulposus at L5-S1.  

In August 2004, the veteran testified before the undersigned 
sitting at the RO.  A copy of the hearing transcript is 
associated with the claims folder and has been reviewed.

The issue of entitlement to extraschedular consideration is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

Resolving all doubt in the veteran's favor, the chronic 
orthopedic and neurological manifestations associated with 
the veteran's lumbar spine disability include forward flexion 
of the lumbar spine 30 degrees or less, and mild incomplete 
paralysis of the sciatic nerve.  There is no evidence of 
demonstrable foot drop or other similar neurological findings 
specific to the lumbosacral spine.


CONCLUSION OF LAW

The criteria for a 50 percent rating for degenerative changes 
of the lumbar spine with herniated nucleus pulposus, have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293 (2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003); 38 C.F.R. 
§§ 4.71a, 4.124a, Diagnostic Codes 5243-8520 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.

In the present case, the veteran was provided with the notice 
required by the VCAA in letters dated in December 2002 and 
October 2005.  Collectively, these letters informed the 
veteran to submit any pertinent evidence she has in her 
possession, informed her of the evidence required to 
substantiate her claim, the information required from her to 
enable VA to obtain evidence on her behalf, the assistance 
that VA would provide to obtain evidence on her behalf, and 
that she should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on her 
behalf.  Therefore, the Board finds that she was provided 
with the notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The claims folder contains service 
medical records, and post-service medical records from the VA 
Medical Centers in Atlanta/Augusta and Decatur, and private 
evidence from Dr. V. and NovaCare.  It appears that all 
obtainable evidence identified by the veteran relative to her 
claim has been obtained and associated with the claims 
folder, and that neither she nor her representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  In October 2006, the veteran 
reported that she had no further evidence to submit.  The 
Board is also unaware of any such evidence.  Therefore, the 
Board is satisfied that VA has complied with its duty to 
assist the veteran in the development of the facts pertinent 
to her claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim being decided herein 
following the provision of the required notice and the 
completion of all indicated development of the record.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency on the merits of 
the claim would have been different had complete VCAA notice 
been provided at an earlier time.  The record also reflects 
that the originating agency readjudicated the veteran's claim 
being decided herein following the provision of the required 
notice and the completion of all indicated development of the 
record.  There is no indication in the record or reason to 
believe that the ultimate decision of the originating agency 
on the merits of the claim would have been different had 
complete VCAA notice been provided at an earlier time.

In a May 2006 supplemental statement of the case (SSOC) and a 
September 2006 SSOC, the RO advised the veteran as to how 
disability ratings and effective dates are assigned, as 
required in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  For the above reasons, it is not prejudicial to the 
veteran for the Board to proceed to finally decide the issue 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 
183; Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 
(2006) (harmless error).


Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4.  Disability ratings are intended to 
compensate impairment in earning capacity due to a service-
connected disorder.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2006).  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2006); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt 
arises regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2006).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2006), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

During the pendency of the veteran's appeal, the criteria for 
rating spine disabilities were amended twice.  Effective 
September 23, 2002, VA revised the criteria for diagnosing 
and evaluating intervertebral disc syndrome (IDS).  67 Fed. 
Reg. 54,345 (Aug. 22, 2002).  Effective September 26, 2003, 
VA revised the criteria for evaluating general diseases and 
injuries of the spine.  68 Fed. Reg. 51,454 (Aug. 27, 2003).  
At that time, VA also reiterated the changes to Diagnostic 
Code 5293 (now reclassified as Diagnostic Code 5243) for IDS.

The VA General Counsel has held that where a law or 
regulation changes during the pendency of a claim for 
increased rating, the Board should first determine whether 
application of the revised version would produce retroactive 
results.  In particular, a new rule may not extinguish any 
rights or benefits the claimant had prior to enactment of the 
new rule.  VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, if 
the revised version of the regulation is more favorable, the 
implementation of that regulation under 38 U.S.C.A. § 
5110(g), can be no earlier than the effective date of that 
change.  The VA can apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.

Supplemental statements of the case issued in June 2006 and 
September 2006 provided the veteran with notice of the 
amended regulations, and she was given a 60-day opportunity 
to submit additional evidence or argument.  38 C.F.R. § 
20.903(c).  The veteran has not responded with additional 
evidence.  Therefore, there is no prejudice to the veteran by 
this Board decision.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

Diagnostic Code 5292 provided a 40 percent evaluation for 
severe limitation of motion of the lumbar spine, a 20 percent 
evaluation for moderate limitation of motion of the lumbar 
spine, and a 10 percent evaluation for slight limitation of 
motion of the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2002).

The Rating Schedule also provided a 10 percent evaluation for 
mild IDS; a 20 percent evaluation for IDS when moderate with 
recurring attacks; a 40 percent evaluation for IDS that is 
severe with recurring attacks and intermittent relief ; and a 
60 percent evaluation for pronounced IDS with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief.  
See 38 C.F.R. § 4.71, Diagnostic Code 5293 (2002).  

Diagnostic Code 5295 provided a 10 percent evaluation for 
lumbosacral strain with characteristic pain on motion; a 20 
percent evaluation for lumbosacral strain with muscle spasm 
on extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position; and a maximum evaluation of 
40 percent for severe lumbosacral strain with listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  38 C.F.R. § 
4.71a, Diagnostic Code 5295 (2002).

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, and 
4.59 provide for consideration of a functional impairment due 
to pain on motion when evaluating the severity of a 
musculoskeletal disability.  The United States Court of 
Appeals for Veterans Claims (Court) has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40 (2006).

Effective September 23, 2002, IDS is evaluated 
(preoperatively or postoperatively) either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  IDS with incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months (60 percent); with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months (40 percent); with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months (20 
percent); and with incapacitating episodes having a total 
duration of at least one week but less than 2 weeks during 
the past 12 months (10 percent).  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).

Note 1 to this provision provides that for purposes of 
evaluations under 5293, an incapacitating episode is a period 
of acute signs and symptoms due to IDS that requires bed rest 
prescribed by a physician and treatment by a physician.  
"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
IDS that are present constantly, or nearly so.

Note 2 provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note 3 provides that if IDS is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.

As noted above, the schedule for rating disabilities of the 
spine was revised again on September 26, 2003.  38 C.F.R. § 
4.71a, Diagnostic Codes 5235-5243 (2006).  

The General Rating Formula for Diseases and Injuries of the 
Spine applies to diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating IDS Based on 
Incapacitating Episodes.  

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease: 

Unfavorable ankylosis of the entire 
spine.........................................100

Unfavorable ankylosis of the entire thoracolumbar spine 
.....................50

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire 
thoracolumbarspine...........................................
......................40 

Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical 
spine........................................................
............30 

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal 
kyphosis..............................20

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the 
height......................................................1
0

Note 1 to this provision provides that associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code.  Id.

Note 2 provides that for VA compensation purposes, normal 
forward flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.  Id.

Note 3 provides that in exceptional cases, an examiner may 
state that because of age, body habitus, neurologic disease, 
or other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in Note 2.  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  Id.  

Note 4 provides that each range of motion measurement should 
be rounded to the nearest five degrees.  Id.

Note 5 provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  Id.

Note 6 provides that disability of the thoracolumbar and 
cervical spine segments will be separately evaluated, except 
when there is unfavorable ankylosis of both segments, which 
will be rated as a single disability.  Id.

IDS should be evaluated either under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating IDS Based on Incapacitating Episodes, 
whichever method results in the higher evaluation when all 
disabilities are combined under § 4.25.  The Formula for 
Rating IDS based on incapacitating episodes remains as stated 
above and was not changed in September 2003.

Analysis

Service medical records show that the veteran was involved in 
a motor vehicle accident, and subsequently developed low back 
pain and received treatment for same.  In a December 2000 
rating decision, the RO granted service connection for lumbar 
strain and assigned a 10 percent evaluation.  As noted, the 
veteran appealed a March 2003 rating decision, which 
continued the 10 percent evaluation for lumbar strain.  In a 
May 2003 rating decision, the RO increased the evaluation to 
20 percent, effective December 9, 2002.  Subsequently, in a 
May 2006, the RO increased the veteran's evaluation to the 
current level of 40 percent, effective December 9, 2002, and 
recharacterized the issue as degenerative changes of the 
lumbosacral spine with a herniated nucleus pulposus at L5-S1.  

A September 2000 VA examination report shows that the veteran 
exhibited flexion of the lumbar spine to 95 degrees.  There 
was evidence of pain on motion, as well as weakness, fatigue, 
and lack of endurance exhibited during that examination; 
however, there is no indication that the veteran exhibited 
additional limitation of motion upon repetitive use.  

An evaluation greater than 40 percent is not available under 
Diagnostic Codes 5292 or 5295 as that is the maximum 
schedular evaluation available.  There is also no basis for 
an evaluation in excess of 40 percent based on limitation of 
motion due to any functional loss, as the veteran is 
receiving the maximum schedular evaluation for limitation of 
motion of the lumbar spine, absent evidence of ankylosis.  
See Johnston v. Brown, 10 Vet. App. 80 (1997).

With respect to the new criteria for rating IDS based on 
incapacitating episodes (Diagnostic Code 5243), the Board 
finds that the lumbar spine disability does not result in 
incapacitating episodes having a total duration of at least 
six weeks during the during the past 12 months, so as to 
warrant a 60 percent evaluation.  As noted above, an 
incapacitating episode is one where a physician has 
prescribed bedrest.  The veteran's VA and private medical 
evidence is negative for such instructions.  The Board notes 
a February 2006 private medical statement, in which Dr. V. 
states that the veteran has marked limitation in forward 
bending and experiences flare-ups of lower back pain, 
approximately 4-5 days out of a week.  Notwithstanding, there 
is no indication that Dr. V. or any other physician has 
prescribed bedrest due to IDS.

The Board also finds that the veteran's service-connected 
lumbar spine disability has not resulted in unfavorable 
ankylosis of the entire thoracolumbar spine, so as to warrant 
a 60 percent evaluation under the current General Rating 
Formula for Diseases and Injuries of the Spine.  For VA 
compensation purposes, "unfavorable ankylosis" is a condition 
in which the entire thoracolumbar spine, relevant here, is 
fixed in flexion or extension, and the ankylosis results in 
one or more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  The medical evidence of record 
fails to indicate that the veteran has ankylosis.  Also, x-
rays taken in February 2003 and November 2005 are negative 
for ankylosis.  Thus, an evaluation in excess of 40 percent 
is not warranted under the current General Rating Formula.

Evidence relevant to the veteran's IDS includes the report of 
a February 2003 examination for VA which reflects no evidence 
of muscle spasms or neurological deficit of the lower 
extremities.  According to a February 2003 VA treatment 
record, impression was, in pertinent part:  a diffuse disc 
bulge and left-sided extruded disc which migrates superiorly, 
encroaching upon the left L5 nerve root.  An August 2004 
magnetic resonance imaging (MRI) report also shows findings 
of encroachment upon the left L5 nerve roots.  Private 
treatment record dated in October 2004 shows complaints of 
numbness in the second and third toes of the left foot, 
incomplete emptying of the bladder, and urgency; impression, 
in pertinent part, was low back pain and paresthesia.  A 
November 2004 private treatment record shows evidence of back 
muscle tightness/spasm, and positive straight leg raise.  On 
November 2005 VA examination, neurological evaluation was 
essentially normal.  A March 2006 MRI report shows evidence 
of possible impingement of the exiting right L5 nerve root.  

Considering the veteran's complaints of radicular pain and 
the above-findings of possible nerve root impingement, any 
chronic neurological manifestations should be evaluated 
pursuant to Diagnostic Code 8520.

Diagnostic Code 8520 provides that incomplete paralysis of 
the sciatic nerve warrants a 10 percent evaluation if it is 
mild, a 20 percent evaluation if it is moderate, a 40 percent 
evaluation if it is moderately severe or a 60 percent 
evaluation if it is severe (with marked muscular atrophy).  
An 80 percent evaluation is warranted for complete paralysis 
of the sciatic nerve.  With complete paralysis of the sciatic 
nerve, the foot dangles and drops, there is no active 
movement possible of muscles below the knee, and flexion of 
the knee is weakened or (very rarely) lost.  38 C.F.R. § 
4.124a, Diagnostic Code 8520.

The evidence does not show that the veteran has complete 
paralysis of the sciatic nerve.  However, given the objective 
findings, the Board finds that chronic neurological 
manifestations associated with the veteran's low back 
disability approximate no more than mild incomplete paralysis 
of the sciatic nerve.

Flexion of the lumbar spine was less than 30 degrees on 
November 2005 VA examination.  The 40 percent evaluation for 
chronic orthopedic manifestations and the 10 percent 
evaluation for chronic neurologic manifestations combine to a 
50 percent evaluation under 38 C.F.R. § 4.25 (2006).  
Resolving all doubt in the veteran's favor, a 50 percent 
evaluation is warranted, effective March 30, 2006.  See 38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2006); Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990).

Based on the above findings, the Board has also considered 
whether an evaluation greater than 50 percent would be 
warranted under the former Diagnostic Code 5293.  However, in 
the absence of demonstrable foot drop or other similar 
neurological findings specific to the lumbosacral spine, the 
Board concludes that the veteran's disability picture does 
not more nearly approximate pronounced IDS and a 60 percent 
evaluation would not be warranted. 

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no provision 
upon which to assign a higher evaluation.  

As the preponderance of the evidence is against the veteran's 
increased rating claim for a lumbar spine disability, the 
benefit-of- the-doubt doctrine does not apply; therefore, 
such claim must be denied.  Gilbert v. Derwinski, 1 Vet. App 
49 (1990).


ORDER

A 50 percent evaluation for degenerative changes of the 
lumbar spine with herniated nucleus pulposus, is granted, 
subject to the regulations governing the award of monetary 
benefits. 


REMAND

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service- connected disability or 
disabilities may is made.  The governing norm in an 
exceptional case is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  See 38 C.F.R 
§ 3.321(b)(1) (2006).

According to a statement submitted during her personal 
hearing, the veteran indicated that for the period from 
January 2003 to August 2004, she had used over 100 hours of 
sick leave due to low back pain.  

The veteran has also submitted evidence which shows that she 
has taken over 150 hours of leave primarily due to her back 
disability for the period from August 2004 to December 2005.  

According to a private statement from Dr. V, it was noted 
that the veteran has marked limitation in forward bending 
which severely limits her ability to function.  

On review, the Board finds that the RO should again consider 
referral for extraschedular consideration after a review of 
the claims folder, to include the above-cited evidence.

Accordingly, the case is REMANDED for the following action:

The RO should again review the record and 
consider whether referral of the 
veteran's case to the Director of 
Compensation and Pension Service pursuant 
to the provisions of 38 C.F.R. § 3.321(b) 
(2006) is warranted.  All applicable laws 
and regulations should be considered.  If 
any benefit sought on appeal remains 
denied, the veteran should be provided 
with a supplemental statement of the case 
and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


